Citation Nr: 0817538	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-28 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In March 2006, the veteran failed to appear at a local 
hearing before an RO Decision Review Officer.  In April 2008, 
the veteran testified at a hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder. 

The Board observes that the veteran was furnished a statement 
of the case in September 2007, on the issue of entitlement to 
service connection for right foot drop.  In the cover letter 
sent with the statement of the case, the veteran was advised 
that in order to perfect his appeal to the Board, he must 
timely file a substantive appeal.  As this issue was not 
thereafter addressed in any correspondence from the veteran 
or his representative, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

On a VA Form 9 received in October 2007 the veteran indicated 
that he did not want to pursue his perfected appeal of the 
issue of entitlement to service connection for major 
depressive disorder.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for major 
depressive disorder by the veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran perfected an appeal of the issue of entitlement 
to service connection for major depressive disorder in 
December 2005.  In response to the issuance of a supplemental 
statement of the case in September 2007 on the issues of 
entitlement to service connection for PTSD and major 
depressive disorder, on VA Form 9 received in October 2007, 
the veteran indicated that he only wanted to go forward with 
his appeal on the PTSD issue.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to the major depressive disorder 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal on this issue.


ORDER

The appeal is dismissed on the issue of entitlement to 
service connection for major depressive disorder.





REMAND

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as a result of exposure to 
several in-service stressors, including the following:  in 
November 1971, while on a mission to recover a vehicle in the 
field between Cam Rahn Bay and Nha Trang, he was ambushed by 
a group of Vietnamese villagers, one of whom was a woman that 
he inadvertently ran over with his wrecker; in August 1971 
and September 1971, he was exposed to "harassment fire" 
from the enemy; and from October 1971 to December 1971, and 
in January 1972, he was exposed to mortar attacks and sniper 
fire.  The veteran's DD Form 214 shows that he served in the 
Republic of Vietnam from May 1971 to April 1972 while 
attached to Company B 40th Signal Battalion.  His military 
occupational specialty was a wheel vehicle mechanic.  

As the veteran has described potentially verifiable stressful 
events, the case must be remanded to attempt to corroborate 
the occurrences of the identified incidents. 

Also, while the veteran withdrew his appeal on the issue of 
entitlement to service connection for a major depressive 
disorder, at the hearing, the veteran's representative noted 
that the veteran's depression should be considered part of 
the PTSD diagnosis.  VA's Schedule of Ratings for Mental 
Disorders and the General Rating Formula for Mental Disorders 
reflect that depression may be a mental condition in and of 
itself or a symptom of another mental condition.  See 
38 C.F.R. § 4.130 (2007).  Therefore, on remand, the issue 
may be re-characterized as entitlement to service connection 
for PTSD with depression.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to 
verify the stressors described above 
(ambushed by Vietnamese resulting in the 
killing of a woman in November 1971 and 
exposure to enemy fire from August 1971 
to September 1971, October through 
December 1971, and January 1972) through 
the U.S. Army and Joint Services Records 
Research Center, or other appropriate 
depository.  The depository should be 
requested to provide a copy of the Unit 
History and Lessons Learned of Company B 
40th Signal Battalion for the specified 
periods.  

2.  Thereafter, if, and only if, an 
alleged stressor has been verified, the 
veteran should be scheduled for a VA 
examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to the verified service stressor(s).  
The veteran's claims file should be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
tests deemed necessary, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran suffers 
from PTSD as a result of the verified 
service stressor(s).  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached. 

3.  After the above has been completed to 
the extent possible, re-adjudicate the 
claim re-characterized as entitlement to 
service connection for post-traumatic 
stress disorder with depression.  If the 
benefit sought 
on appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


